On December 15, 1967, the court rendered an opinion, 181 Ct. Cl. 1095, holding that the plaintiff was entitled to recover the retirement pay he would have received if he had been retired from the Navy for permanent physical disability less the severance pay previously received, and judgment was entered to that effect with the amount of recovery reserved for further proceedings under Buie 47(c). On April 22,1968, the commissioner of the court filed a memorandum and recommendation setting forth that the parties had advised him of their agreement that the amount of plaintiff’s recovery had been satisfactorily provided for administratively, assuring plaintiff of the retired pay to which he is entitled and assuring defendant of recoupment of the severance pay previously given plaintiff, and of the parties’ agreement that the case might be closed and removed from the docket of the court on the basis of such administrative action taken by the Department of the Navy. On April 26,1968, the court ordered that, settlement of the claim having been made administratively, the petition be dismissed.